[Cite as Harris v. Elin, 2021-Ohio-2174.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


NORMAN W. HARRIS                                   JUDGES:
                                                   Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Earle E. Wise, Jr., J.
-vs-
                                                   Case No. 20 CAE 12 0053
JENNIFER I. ELIN

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Civil Appeal from the Court of Common
                                                Pleas, Case No. 19 CVH 07 0388


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                         June 28, 2021



APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

ERIC E. WILLISON                               MITCHELL M. TALLAN
6548 Glick Road                                ROBERT J. KIDD
Dublin, Ohio 43017                             471 East Broad Street, 19th Floor
                                               Columbus, Ohio 43215-3872
Delaware County, Case No. 20 CAE 12 0053                                                 2


Wise, John, J.

      {¶1}   Appellant Jennifer Elin appeals from the November 16, 2020 Judgment

Entry by the Delaware County Court of Common Pleas. Appellee is Norman Harris. The

relevant facts leading to this appeal are as follows.

                           FACTS AND PROCEDURAL HISTORY

      {¶2}   On July 11, 2019, Appellee filed a Complaint in Delaware County Court of

Common Pleas alleging that Appellant negligently operated her motor vehicle causing

damage to Appellee’s property in the amount of $11,200, and residual diminution in value

of $11,067. Appellant paid the cost of repairs of $11,200.

      {¶3}   On August 12, 2019, Appellant filed an answer.

      {¶4}   On December 6, 2019, the trial court filed a Scheduling Entry. In the

Scheduling Entry, the trial court set the deadline for witness disclosure January 22, 2019,

the deadline for rebuttal witness disclosure February 12, 2020, and the discovery cut-off

May 15, 2020. The trial court scheduled the trial for October 8, 2020.

      {¶5}   On January 22, 2020, Appellee emailed a list of witnesses to Appellant

which included Jerry Jenkins. Appellant did not disclose any witnesses to Appellee.

      {¶6}   On July 31, 2020, Appellee filed a Motion for Summary Judgment. Appellee

attached Jenkins’s affidavit and report to the Motion.

      {¶7}   On August 7, 2020, Appellant filed a Motion for Continuance under Civ.R.

56(F) to depose Jenkins.

      {¶8}   On September 3, 2020, the trial court denied Appellant’s Motion for

Continuance under Civ.R. 56(F) but provided an extension of time to respond to

Appellee’s Motion for Summary Judgment.
Delaware County, Case No. 20 CAE 12 0053                                                 3


      {¶9}   On September 14, 2020, Appellant filed a Memorandum Contra to

Appellee’s Motion for Summary Judgment. Appellant attached the affidavit of Andy

Tilton.

      {¶10} On September 21, 2020, Appellee filed a Reply Memorandum and a Motion

to Strike the affidavit of Tilton as an untimely disclosed rebuttal witness.

      {¶11} On September 25, 2020, Appellant filed a Motion for Leave to Disclose Mr.

Tilton as a rebuttal witness.

      {¶12} On November 9, 2020, the trial court denied Appellant’s Motion for Leave

to Disclose a rebuttal witness and granted Appellee’s Motion to Strike Tilton’s affidavit.

      {¶13} On November 16, 2020, the trial court granted Appellee’s Motion for

Summary Judgment.

                                    ASSIGNMENT OF ERROR

      {¶14} On December 14, 2020, Appellant filed a notice of appeal raising the

following three Assignments of Error:

      {¶15} “I. THE TRIAL COURT COMMITTED PREJUDICIAL AND REVERSIBLE

ERROR WHEN IT GRANTED SUMMARY JUDGMENT ON BEHALF OF THE

APPELLEE FOR A CASE INVOLVING AN INHERENTLY SUBJECTIVE CLAIM FOR

DAMAGES.

      {¶16} “II. THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DENIED

APPELLANT’S RULE 56(F) MOTION TO CONTINUE HER RESPONSE DEADLINE TO

APPELLEE’S MOTION FOR SUMMARY JUDGMENT SO THAT SHE COULD TAKE

THE DEPOSITION OF APPELLEE’S EXPERT WITNESS JERRY JENKINS, THEREBY
Delaware County, Case No. 20 CAE 12 0053                                                 4


PREJUDICING       THE    APPELLANT       AND     DENYING      AN    OPPORTUNITY        TO

DEMONSTRATE JERRY JENKINS’ [SIC] TESTIMONY WAS FLAWED.

      {¶17} “III. THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT GRANTED

THE APPELLEE’S MOTION TO STRIKE THE AFFIDAVIT OF ANDY TILTON FILED IN

SUPPORT OF APPELLANT’S MEMORANDUM CONTRA THE APPELLEE’S MOTION

FOR SUMMARY JUDGMENT, THEREBY PROHIBITING THE APPELLANT FROM

PROFFERING EVIDENCE CONTRARY TO THE AFFIDAVIT OF JERRY JENKINS

THAT WOULD DEMONSTRATE HIS METHODOLOGY AND CONCLUSIONS WERE

FLAWED AND UNSUPPORTED BY THE EVIDENCE AT ISSUE IN THIS MATTER.”

      {¶18} For the purpose of judicial economy, we will address Appellant’s

assignments of error out of order.

                                               II.

      {¶19} In Appellant’s Second Assignment of error, Appellant argues that the trial

court erred by denying Appellant’s continuance to take the deposition of Appellee’s

expert witness. We disagree.

                                       Standard of Review

      {¶20} “[T]he decision whether to grant a motion for extension of time in order to

conduct further discovery lies within the broad discretion of the trial court and will be

reversed on appeal only for an abuse of discretion.” TPI Asset Mgt., L.L.C. v. Baxter, 5th

Dist. Knox No. 2011CA000007, 2011-Ohio-5584, ¶16. The abuse of discretion standard

is more than an error of judgment; it implies the court ruled arbitrarily, unreasonably, or

unconscionably. Blakemore v. Blakemore, 5 Ohio St.3d 217 (1983).
Delaware County, Case No. 20 CAE 12 0053                                                    5


      {¶21} Civ.R. 56(F) provides:

            (F) When Affidavits Unavailable. Should it appear from the affidavits

       of a party opposing the motion for summary judgment that the party cannot

       for sufficient reasons stated present by affidavit facts essential to justify the

       party’s opposition, the court may refuse the application for judgment or may

       order a continuance to permit affidavits to be obtained or discovery to be

       had or may make such other order as is just.

      {¶22} A party moving for additional time to respond to a motion for summary

judgment must present sufficient reasons to demonstrate a continuance is warranted.

Glimcher v. Reinhorn (1991), 68 Ohio App.3d 131, 138, 587 N.E.2d 462 (10th Dist.1991).

      {¶23} Civ.R. 56 (F) also requires a party opposing summary judgment to submit

affidavits with sufficient reasons stating why it cannot present by affidavit facts sufficient

to justify its opposition. “Mere allegations requesting a continuance or deferral of action

for the purpose of discovery are not sufficient reasons why a party cannot present

affidavits in opposition to the motion for summary judgment. There must be a factual

basis stated and the reasons given why it cannot present facts essential to its opposition

of the motion.” Gates Mills Inv. Co. v. Village of Pepper Pike (1978), 59 Ohio App.2d

155, 169, 392 N.E.2d 1316 (8th Dist.1978).

      {¶24} In McCord v. Ron Laymon Trucking Co., 5th Dist. Knox No. 04CA000033,

2005-Ohio-4399, ¶12, Appellant moved for additional time to conduct depositions from

knowledgeable witnesses which had not yet been completed. Appellant did not offer

sufficient reasons or citations to facts warranting a continuance. Id. at ¶16.
Delaware County, Case No. 20 CAE 12 0053                                                    6


      {¶25} In the case sub judice, Appellee timely disclosed Jenkins to Appellant as an

expert witness on January 22, 2020. The trial court had set the deadline for discovery on

May 15, 2020. On August 7, 2020, over six months after learning of Appellee’s expert

witness and nearly three months after the discover deadline, Appellant filed a Motion for

Continuance under Civ.R. 56 (F) to depose Jenkins. In Appellant’s motion, Appellant

states it only needs the deposition of Jenkins to oppose Appellee’s Motion for Summary

Judgment. Appellant does not provide sufficient reasons or citations to facts as to why

the deposition was not taken by the discovery deadline or why Appellant cannot present

facts essential to her opposition. Accordingly, the trial court did not abuse its discretion

in denying Appellant’s Motion for Continuance under Civ.R. 56 (F) to conduct a

deposition of Jenkins.

      {¶26} Appellant’s Second Assignment of Error is overruled.

                                                  III.

      {¶27} In Appellant’s Third Assignment of Error, Appellant argues the trial court

erred granting Appellee’s motion to strike the affidavit of Appellant’s expert witness, Andy

Tilton. We disagree.

      {¶28} The decision to grant or deny a motion to strike an affidavit lies within the

broad discretion of the trial court. Bosky Group, LLC v. Columbus & Ohio River RR. Co.,

5th Dist. Muskingum No. CT2017-0027, 2017-Ohio-8292, ¶42. Again, the abuse of

discretion standard is more than an error of judgment; it implies the court ruled arbitrarily,

unreasonably, or unconscionably. Blakemore v. Blakemore, 5 Ohio St.3d 217 (1983).
Delaware County, Case No. 20 CAE 12 0053                                              7


     {¶29} Civ.R. 37, in pertinent part, states:

            (B) Failure to Comply with Order; Sanctions.

            (1) For Not Obeying a Discovery Order. If a party or a party’s officer,

      director, or managing agent or witness designated under Civ.R. 30(B)(5)

      or Civ.R. 31(A) fails to obey an order to provide or permit discovery,

      including an order made under Civ.R. 35 or Civ.R. 37(A), the court may

      issue further just orders. They may include the following:

            ***

            (c) Striking pleadings in whole or in part;

     {¶30} Civ.R. 26(E), in pertinent part, states:

            (E) Supplementation of Responses. A party who has responded to

     a request for discovery with a response that was complete when made is

     under no duty to supplement his response to include information thereafter

     acquired, except as follows:

            (1) A party is under a duty to seasonably supplement his responses

     with respect to any question directly addressed to (a) the identity and

     location of person having knowledge of discoverable matters, and (b) the

     identity of each person expected to be called as an expert witness at trial

     and the subject matter on which he is expected to testify.

     {¶31} “Civ.R. 37 permits the exclusion of expert testimony pursuant to a motion in

limine as a sanction for the violation of Civ.R. 26(E)(1)(b).” Jones v. Murphy, 12 Ohio

St.3d 84, 86, 465 N.E.2d 444, 446 (1984).
Delaware County, Case No. 20 CAE 12 0053                                                   8


      {¶32} In the case sub judice, Appellee disclosed Jenkins to Appellant as an expert

witness on January 22, 2020, the deadline for disclosing witnesses. The trial court had

set deadlines for disclosure of rebuttal witnesses and discovery for February 12, 2020

and May 15, 2020, respectively. On September 14, 2020, over seven months after the

deadline for disclosing rebuttal witnesses, Appellant attached the affidavit of Tilton to her

Memorandum Contra Appellant’s Motion for Summary Judgment. Appellee filed a Reply

including a Motion to Strike the affidavit of Tilton on September 21, 2020. On November

9, 2020, the trial court granted Appellee’s Motion to Strike as untimely disclosed. The

trial court’s decision to grant Appellee’s Motion to Strike was in accordance with the

Rules of Civil Procedure and not arbitrary, unconscionable, or unreasonable.

      {¶33} Based on the foregoing, we find that the trial court did not abuse its

discretion in granting Appellee’s Motion to Strike.

      {¶34} Appellant’s Third Assignment of Error is overruled.

                                                  I.

      {¶35} In Appellant’s First Assignment of Error, Appellant argues the trial court

erred by granting Appellee’s Motion for Summary Judgment. We disagree.

      {¶36} With regard to summary judgment, this Court applies a de novo standard of

review and reviews the evidence in the same manner as the trial court. Smiddy v. The

Wedding Party, Inc., 30 Ohio St.3d 35, 36, 506 N.E.2d 212 (1987). We will not give any

deference to the trial court’s decision. Brown v. Scioto Cty. Bd. Of Commrs., 87 Ohio

App.3d 704, 711, 622 N.E.2d 1153 (4th Dist.1993). Under Civ.R. 56, a trial court may

grant summary judgment if it determines: (1) no genuine issues as to any material fact

remain to be litigated; (2) the moving party is entitled to judgment as a matter of law; and
Delaware County, Case No. 20 CAE 12 0053                                                   9


(3) it appears from the evidence that reasonable minds can come to but one conclusion

and viewing such evidence most strongly in favor of the party against whom the motion

for summary judgment is made, that conclusion is adverse to that party. Temple v. Wean

United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d 267, 274 (1977).

      {¶37} The record on summary judgment must be viewed in the light most

favorable to the party opposing the motion. Williams v. First United Church of Christ, 37

Ohio St.2d 150, 151, 309 N.E.2d 924 (1974).

      {¶38} The moving party bears the initial responsibility of informing the trial court

of the basis for the motion, and identifying those portions of the record before the trial

court, which demonstrate the absence of a genuine issue of fact on a material element

of the nonmoving party’s claim. Dresher v. Burt, 75 Ohio St.3d 280, 292, 662 N.E.2d 264

(1996). Once the moving party has met this initial burden, the nonmoving party then has

a reciprocal burden of specificity and cannot rest on the allegations or denials in the

pleadings, but must set forth “specific facts” by the means listed in Civ.R.56(C) showing

that a “triable issue of fact” exists. Mitseff v. Wheeler, 38 Ohio St.3d 112, 115, 526 N.E.2d

798, 801 (1988).

      {¶39} In the case sub judice, Appellant admitted that on February 21, 2019, she

negligently operated her vehicle and caused property damage to the Appellee. Appellant

claims the only issue before the court is the amount of damages, if any, which should be

awarded above and beyond the reasonable cost of repairs to account for the diminution

in value of the vehicle. Appellee timely disclosed the name and subject matter of their

expert witness which would testify that the diminution in value would amount to $11,067.

Appellant chose not to timely depose Appellee’s expert witness and chose not to timely
Delaware County, Case No. 20 CAE 12 0053                                            10


disclose a rebuttal witness of their own. Instead, Appellant chose to rely on mere

allegations that Appellee’s witness was not credible. Thus, the only evidence the trial

court could properly consider was the report of Appellant’s expert witness. Appellant’s

mere allegations fail to meet Appellant’s burden and did not raise any genuine issue of

material fact to preclude summary judgment.

       {¶40} Appellant’s First Assignment of Error is overruled.

       {¶41} For the foregoing reasons, the judgment of the Court of Common Pleas,

Delaware County, Ohio, is hereby affirmed.


By: Wise, John, J.

Gwin, P. J., and

Wise, Earle, J., concur.




JWW/br 0622